DETAILED ACTION
	This is in response to communication received on 3/3/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/4/21, 8/2/21 and 11/26/21.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  the claim 8 had been cancelled and the dependency of 13 and 14 have not been updated.  Appropriate correction is required.
For purposes of compact prosecution, 13 and 14 will be treated as depending from claim 9,

Claim Rejections - 35 USC § 112 1st
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claims 1 and 15 are maintained. The rejections have been amended below to meet the added claim limitations.
As for claim 1, it has been amended to read as changing the outer surface chemistry of the coating material by changing the termination species of the coating and adding a chemistry to an outer portion  or surface of the coating on the substrate within the chamber that creates a radical group; exposing the surf ace of the coating to a mixture of adhesion promoters, wherein at least one of the adhesion promoters is applied by vapor deposition, and wherein at least one of the adhesion promoters includes molecules found in a second layer to be added to the coating.
Examiner notes that as written the claim requires that the formation of a radical takes place as function of the chemistry change. However, Examiner notes that in the Specification that radical is only referenced in paragraph 45 wherein the radical is created on the surface of the coating with the adhesion promoter. There is no support in the specification for the adding a chemistry to the outer portion or surface of the coating creating a radical group as a terminal part of the parylene chain. The specification only supports the adhesion promoter forming a radical on the surface of the radical group on the surface of the parylene.
Appropriate correction is required. 
For purposes of compact prosecution, because the ‘adding a chemistry’ step has been amended to include subject matter from the adhesion promoter step, Examiner will interpret changing the outer surface chemistry of the coating material by changing the termination species of the coating and adding a chemistry to an outer portion  or surface of the coating on the substrate within the chamber that creates a radical group; exposing the surf ace of the coating to a mixture of adhesion promoters, wherein at least one of the adhesion promoters is applied by vapor deposition, and wherein at least one of the adhesion promoters includes molecules found in a second layer to be added to the coating such that it is in line with the actual invention in the specification. Specifically, Examiner will interpret the scope of those limitations being wherein changing the outer surface of the coating material by exposing the surface of the coating to a mixture of adhesion promotors, wherein at least one of the adhesion promoters is applied by vapor deposition and wherein at least one of the adhesion promoters includes molecules found in a second layer to be added to the coating and applies a radical into the attached coating. 
the adhesion promoter and changing of the chemistry are the same step, such that the radical group is formed by the adhesion promoter which is in line with the invention of the specification.
As for claim 15, it has been amended to read as changing the outer surface chemistry of the coating material by changing the termination species of the coating and adding a chemistry to an outer portion or surface of the coating on the substrate within the chamber that creates a radical group; exposing the surface of the coating to a mixture of adhesion promoters, wherein at least one of the adhesion promoters is applied by vapor deposition, and wherein at least one of the adhesion promoters includes molecules found in a second layer to be added to the coating.
Examiner notes that as written the claim requires that the formation of a radical takes place as function of the chemistry change. However, Examiner notes that in the Specification that radical is only referenced in paragraph 45 wherein the radical is created on the surface of the coating with the adhesion promoter. There is no support in the specification for the adding a chemistry to the outer portion or surface of the coating creating a radical group as a terminal part of the parylene chain. The specification only supports the adhesion promoter creating a radical group on the surface of the parylene.
Appropriate correction is required. 
For purposes of compact prosecution, because the ‘adding a chemistry’ step has been amended to include subject matter from the adhesion promoter step, Examiner will interpret changing the outer surface chemistry of the coating material by changing the termination species of the coating and adding a chemistry to an outer portion or surface of the coating on the substrate within the chamber that creates a radical group; exposing the surface of the coating to a mixture of adhesion promoters, wherein at least one of the adhesion promoters is applied by vapor deposition, and wherein at least one of the adhesion promoters includes molecules found in a second layer to be added to the coating such that it is in line with the actual invention in the specification. Specifically, Examiner will interpret the scope of those limitations being wherein changing the outer surface of the coating material by exposing the surface of the coating to a mixture of adhesion promotors, wherein at least one of the adhesion promoters is applied by vapor deposition and wherein at least one of the adhesion promoters includes molecules found in a second layer to be added to the coating and applies a radical into the attached coating. 

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 (d) or pre-AIA  35 U.S.C. 112, 4th paragraph  as being as failing to further limit the claims from which they depend on claims 5 and 7 are withdrawn because the claims have been cancelled.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Yun et al. US 2018/0237909 hereinafter YUN in view of Winters US 2008/0085652 hereinafter WINTERS on claims 1-5, 8, and 15-16 are withdrawn because the independent claims 1 and 15 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Yun et al. US 2018/0237909 hereinafter YUN and Winters US 2008/0085652 hereinafter WINTERS in view of Senkevich et al. US PGPub 2006/0093848 hereinafter SENKEVICH on claims 6-7, 9-13 and 17-19 are withdrawn because the independent claims 1 and 15 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Yun et al. US 2018/0237909 hereinafter YUN, Winters US 2008/0085652 hereinafter WINTERS and Senkevich et al. US PGPub 2006/0093848 hereinafter SENKEVICH  further in view of Silane Coupling Agent Guide hereainfter GUIDE on claims 14 and 20 are withdrawn because the independent claims 1 and 15 have been amended.
Claim(s) 1-4, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US PGPub 2009/0263641 hereinafter MARTIN in view of Kwon US PGPub 2013/0284956 hereinafter KWON and BACHMANN as evidenced by Parylene And A-174 Silane by Sean Horn Diamond MT Conformal Coating hereinafter HORN.
	As for claim 1, MARTIN teaches “The present invention provides a novel method to apply Silquest to an object as a vapor, a related method to coat  objects with Parylene and Silquest, and objects coated by these methods” (abstract, lines 1-4), and “The method of the invention may apply a coating of Parylene both to the circuit board inside the electronic device…” (paragraph 23, lines 8-11), and “While in preferred embodiments, the object may be coated with Silquest® and then Parylene in the same vacuum chamber” (paragraph 37, lines 1-3), i.e. adding a coating on a printed circuit board of a substrate within a chamber, wherein the coating is a protective coating for the substrate, wherein the coating is a Parylene.
	MARTIN is silent on applying a coating of parylene and then applying an adhesion promotor/chemistry that better facilitates a creation of a chemical bond between the Parylene and the second layer to be applied to the Parylene.
	However, MARTIN does teach “(C.) vaporizing Silquest® by heating it to its evaporation point to form gaseous Silquest®; (D.) contacting object to be coated with Parylene with the gaseous Sil quest® of Step C; and (E.) contacting object to be coated with Parylene with the gaseous Parylene monomers of Step 8 for sufficient time to deposit coat of Parylene of a final thickness” (paragraph 8, lines 7-13) wherein the adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21), i.e. changing the outer surface chemistry of the surface to be coated by changing the termination species of the surface to be coated and adding a chemistry to an outer portion or surface of the surface to be coated on the substrate within the chamber that creates a radical group; exposing the surface of the surface to be coated to a mixture of adhesion promoters, wherein at least one of the adhesion promoters is applied by vapor deposition.
	Further Examiner notes that, KWON also teaches a process of applying parylene with an adhesion promoter such that “During steps (b) through (e), the top surface of the ejector nozzle is first coated with a parylene layer 104 (e.g., approx. 5 μm
thick) after being treated with an adhesion promoter (e.g., A-17 4 silane ). Then the parylene surface 104 is mildly treated with oxygen plasma, then roughened and treated again with the parylene adhesion promoter. This is done to improve the adhesion of a metal layer on it” (paragraph 94, lines 14-21), i.e. wherein adhesion promoters are known to be applied both before and after the application of parylene to facilitate bonding between the parylene and the coatings it contacts.
	 BACHMANN teaches “In an electronic device comprising a protective barrier layer stack comprising a first barrier layer of a first amorphous carbon modification and a second barrier layer of a second amorphous carbon modification, the protective barrier layer stack has higher densities, better adhesion, and more flexibility than a single barrier layer of comparable thickness and composition” (abstract) and “a further embodiment of the present invention, the protective barrier layer stack comprises an interlayer between the first barrier layer of a first amorphous carbon modification and a second barrier layer of a second amorphous carbon modification. Preferably, the interlayer comprises a polymer selected from the group of polymers such as parylenes” (paragraph 32-33), i.e. wherein parylene is applied between two different layers.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include first and second barrier layer of BACHMANN in the process of process of MARTIN such that the Parylene is applied in the first barrier layer and the second barrier layer is applied on the Parylene and further including a step of applying the adhesion promoter to the Parylene before the application of second barrier layer such that the process includes changing the outer surface chemistry of the coating material by changing the termination species of the coating and adding a chemistry to an outer portion or surface of the coating on the substrate within the chamber that creates a radical group; exposing the surface of the coating to a mixture of adhesion promoters, wherein at least one of the adhesion promoters is applied by vapor deposition wherein the chemistry better facilitates a creation of a chemical bond between the Parylene and the second layer to be applied to the Parylene; and adding the second layer to the coating that chemically bonds to the Parylene because BACHMANN teaches that such barrier layers has advantageous benefits to protecting electronic devices and KWON teaches that applying adhesion promoters onto Parylene before applying another layer improves bonding there between.
	Examiner further notes that MARTIN’s “gamma-methacryloxypropyltrimethoxy Silane (Silquest® A-174 or Silquest® A-174(NT))” (paragraph 4, lines 6-8), and that the amorphous barrier layer of BACHMANN both contain carbon such that, when combined as above, at least one of the adhesion promoters includes molecules found in a second layer to be added to the coating.
	As for claim 2, MARTIN teaches “The adhesion of Parylene to a wide variety of objects can be improved by pre-treating the object with an organic silane prior to Parylene coating. Silane treatment forms radicals on the surface of the object to which Parylene can bond. Two silanes, vinyl trichlorosilane in either xylene, isopropanyl alcohol, or Freon®, and gamma-methacryloxypropyltrimethoxy Silane (Silquest® A-174 or Silquest® A-174(NT))” (paragraph 4, lines 1-8), i.e. wherein the chemistry is based on a material of the second layer to better facilitate the creation of the chemical bond between the Parylene and the second layer.
	As for claim 3, MARTIN is silent on wherein adding the chemistry to the outer portion or surface of the coating on the substrate comprises modifying a molecular chain of the coating.
	However, as shown above, MARTIN teaches applying Silquest A 174 and Parylene and that adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21). As such, it is inherent to the combination of MARTIN, KWON and BACHMANN that wherein adding the chemistry to the outer portion or surface of the coating on the substrate comprises modifying a molecular chain of the coating.
	As for claim 4, MARTIN is silent on wherein adding the chemistry to
the outer portion or surf ace of the coating on the substrate comprises changing an
outer surface chemistry of the coating due to changes in a termination species of
the coating.
	However, as shown above, MARTIN teaches applying Silquest A 174 and Parylene and that adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21). As such, it is inherent to the combination of MARTIN, KWON and BACHMANN that wherein adding the chemistry to
the outer portion or surf ace of the coating on the substrate comprises changing an
outer surface chemistry of the coating due to changes in a termination species of
the coating.
	As for claim 6, MARTIN is silent on wherein adding the chemistry to the outer portion or surface of the coating on the substrate further comprises adding a functional end group on the polymer, wherein the functional end group is more reactive to the second layer.
	However, as shown above, MARTIN teaches applying Silquest A 174 and Parylene and that adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21). As such, it is inherent to the combination of MARTIN, KWON and BACHMANN that wherein adding the chemistry to the outer portion or surface of the coating on the substrate further comprises adding a functional end group on the polymer, wherein the functional end group is more reactive to the second layer.
	As for claim 9, as made clear in the rejection of claim 1, the combination of MARTIN, KWON and BACHMANN teaches exposing the Parylene coating to the adhesion promoter such that at least one of the adhesion promoters is exposed to the coating during the coating deposition process.
	MARTIN is silent on the bifunctionality of Silquest 174 A. However Examiner notes that gamma-methacryloxypropyltrimethoxy Silane, which is the chemical formula of Silquest 174 A, contains two and more functional groups thereby the adhesion promoter is a bifunctional compound. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	As for claim 10, MARTIN is silent on the reaction. 
	However, MARTIN does teach “(C.) vaporizing Silquest® by heating it to its evaporation point to form gaseous Silquest®; (D.) contacting object to be coated with Parylene with the gaseous Sil quest® of Step C; and (E.) contacting object to be coated with Parylene with the gaseous Parylene monomers of Step 8 for sufficient time to deposit coat of Parylene of a final thickness” (paragraph 8, lines 7-13) wherein the adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21), i.e. wherein the silsquest of MARTIN can be used to form a chemical bridge by reacting chemically with underlying surfaces and parylene.
	It is therefore inherent to the combination of MARTIN, KWON and BACHMANN that wherein the bifunctional compound reacts chemically to the second layer applied on the coating. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	As for claim 11, MARTIN is silent on the reaction. 
	However, MARTIN does teach “(C.) vaporizing Silquest® by heating it to its evaporation point to form gaseous Silquest®; (D.) contacting object to be coated with Parylene with the gaseous Sil quest® of Step C; and (E.) contacting object to be coated with Parylene with the gaseous Parylene monomers of Step 8 for sufficient time to deposit coat of Parylene of a final thickness” (paragraph 8, lines 7-13) wherein the adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21), i.e. wherein the silsquest of MARTIN can be used to form a chemical bridge by reacting chemically with underlying surfaces and parylene.
	It is therefore inherent to the combination of MARTIN, KWON and BACHMANN that wherein the bifunctional compound forms a chemical bond or bridge between the coating and the second layer. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	As for claim 12, as shown above, HORN evidences that MARTIN, KWON and BACHMANN teach a bifunctional compound that forms a chemical bond between a parylene coating and a second layer (page 2/5, lines 18-21). HORN, MARTIN, KWON and BACHMANN are silent on whether that bond is covalent. However, considering that the chemicals involved form covalent bonds with each other when reacted, it is the position of the Examiner that such a bond would necessarily be covalent. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	As for claim 13, MARTEN teaches gamma-methacryloxypropyltrimethoxy Silane (paragraph 4, lines 1-8) and as, evidenced by Horn such compounds form chemical bonds with the underlying layer (page 2/5, lines 18-21), such that wherein the adhesion promoter adds a silyl functional group to a polymer structure of the coating.
	As for claim 15, MARTIN teaches “The present invention provides a novel method to apply Silquest to an object as a vapor, a related method to coat  objects with Parylene and Silquest, and objects coated by these methods” (abstract, lines 1-4), and “The method of the invention may apply a coating of Parylene both to the circuit board inside the electronic device…” (paragraph 23, lines 8-11), and “While in preferred embodiments, the object may be coated with Silquest® and then Parylene in the same vacuum chamber” (paragraph 37, lines 1-3), i.e. adding a coating on a printed circuit board of a substrate within a chamber, wherein the coating is a protective coating for the substrate, wherein the coating is a Parylene.
	MARTIN is silent on applying a coating of parylene and then applying an adhesion promotor/chemistry that better facilitates a creation of a chemical bond between the Parylene and the second layer to be applied to the Parylene.
	However, MARTIN does teach “(C.) vaporizing Silquest® by heating it to its evaporation point to form gaseous Silquest®; (D.) contacting object to be coated with Parylene with the gaseous Sil quest® of Step C; and (E.) contacting object to be coated with Parylene with the gaseous Parylene monomers of Step 8 for sufficient time to deposit coat of Parylene of a final thickness” (paragraph 8, lines 7-13) wherein the adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21), i.e. changing the outer surface chemistry of the surface to be coated by changing the termination species of the surface to be coated and adding a chemistry to an outer portion or surface of the surface to be coated on the substrate within the chamber that creates a radical group; exposing the surface of the surface to be coated to a mixture of adhesion promoters, wherein at least one of the adhesion promoters is applied by vapor deposition.
	Further Examiner notes that, KWON also teaches a process of applying parylene with an adhesion promoter such that “During steps (b) through (e), the top surface of the ejector nozzle is first coated with a parylene layer 104 (e.g., approx. 5 μm
thick) after being treated with an adhesion promoter (e.g., A-17 4 silane ). Then the parylene surface 104 is mildly treated with oxygen plasma, then roughened and treated again with the parylene adhesion promoter. This is done to improve the adhesion of a metal layer on it” (paragraph 94, lines 14-21), i.e. wherein adhesion promoters are known to be applied both before and after the application of parylene to facilitate bonding between the parylene and the coatings it contacts.
	 BACHMANN teaches “In an electronic device comprising a protective barrier layer stack comprising a first barrier layer of a first amorphous carbon modification and a second barrier layer of a second amorphous carbon modification, the protective barrier layer stack has higher densities, better adhesion, and more flexibility than a single barrier layer of comparable thickness and composition” (abstract) and “a further embodiment of the present invention, the protective barrier layer stack comprises an interlayer between the first barrier layer of a first amorphous carbon modification and a second barrier layer of a second amorphous carbon modification. Preferably, the interlayer comprises a polymer selected from the group of polymers such as parylenes” (paragraph 32-33), i.e. wherein parylene is applied between two different layers.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include first and second barrier layer of BACHMANN in the process of process of MARTIN such that the Parylene is applied in the first barrier layer and the second barrier layer is applied on the Parylene and further including a step of applying the adhesion promoter to the Parylene before the application of second barrier layer such that the process includes changing the outer surface chemistry of the coating material by changing the termination species of the coating and adding a chemistry to an outer portion or surface of the coating on the substrate within the chamber that creates a radical group; exposing the surface of the coating to a mixture of adhesion promoters, wherein at least one of the adhesion promoters is applied by vapor deposition wherein the chemistry better facilitates a creation of a chemical bond between the Parylene and the second layer to be applied to the Parylene; wherein the chemical changes a termination species of the Parylene or creates or adds a functional end group on the Parylene; and adding the second layer to the Parylene that chemically bonds to the Parylene because BACHMANN teaches that such barrier layers has advantageous benefits to protecting electronic devices and KWON teaches that applying adhesion promoters onto Parylene before applying another layer improves bonding there between.
	Examiner further notes that MARTIN’s “gamma-methacryloxypropyltrimethoxy Silane (Silquest® A-174 or Silquest® A-174(NT))” (paragraph 4, lines 6-8), and that the amorphous barrier layer of BACHMANN both contain carbon such that, when combined as above, at least one of the adhesion promoters includes molecules found in a second layer to be added to the coating.
	As for claim 16, MARTIN is silent on wherein adding the chemistry to
the outer portion or surf ace of the coating on the substrate comprises changing an
outer surface chemistry of the coating due to changes in a termination species of
the coating.
	However, as shown above, MARTIN teaches applying Silquest A 174 and Parylene and that adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21). As such, it is inherent to the combination of MARTIN, KWON and BACHMANN that wherein adding the chemistry to
the outer portion or surf ace of the coating on the substrate comprises changing an
outer surface chemistry of the coating due to changes in a termination species of
the coating.
	As for claim 17, MARTIN is silent on wherein adding the chemistry to the outer portion or surface of the coating on the substrate further comprises adding a functional end group on the polymer, wherein the functional end group is more reactive to the second layer.
	However, as shown above, MARTIN teaches applying Silquest A 174 and Parylene and that adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21). As such, it is inherent to the combination of MARTIN, KWON and BACHMANN that wherein adding the chemistry to the outer portion or surface of the coating on the substrate further comprises adding a functional end group on the polymer, wherein the functional end group is more reactive to the second layer.
	As for claim 16, as made clear in the rejection of claim 15, the combination of MARTIN, KWON and BACHMANN teaches exposing the Parylene coating to the adhesion promoter such that at least one of the adhesion promoters is exposed to the coating during the coating deposition process.
	MARTIN is silent on the bifunctionality of Silquest 174 A. However Examiner notes that gamma-methacryloxypropyltrimethoxy Silane, which is the chemical formula of Silquest 174 A, contains two and more functional groups thereby the adhesion promoter is a bifunctional compound. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	MARTIN is silent on the reaction. 
	However, MARTIN does teach “(C.) vaporizing Silquest® by heating it to its evaporation point to form gaseous Silquest®; (D.) contacting object to be coated with Parylene with the gaseous Sil quest® of Step C; and (E.) contacting object to be coated with Parylene with the gaseous Parylene monomers of Step 8 for sufficient time to deposit coat of Parylene of a final thickness” (paragraph 8, lines 7-13) wherein the adhesion promoter develops a robust chemical bond with the substrate, faciliting the improved surface adhesion capacity of parylene’s mechanical property as taught by HORN (page 2/5, lines 18-21), i.e. wherein the silsquest of MARTIN can be used to form a chemical bridge by reacting chemically with underlying surfaces and parylene.
	It is therefore inherent to the combination of MARTIN, KWON and BACHMANN that wherein the bifunctional compound reacts chemically to the second layer applied on the coating. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	Further, MARTEN teaches gamma-methacryloxypropyltrimethoxy Silane (paragraph 4, lines 1-8) and as, evidenced by Horn such compounds form chemical bonds with the underlying layer (page 2/5, lines 18-21), such that wherein the adhesion promoter adds a silyl functional group to a polymer structure of the coating.
	As for claim 19, MARTEN teaches gamma-methacryloxypropyltrimethoxy Silane (paragraph 4, lines 1-8) and as, evidenced by Horn such compounds form chemical bonds with the underlying layer (page 2/5, lines 18-21), such that wherein the adhesion promoter adds a silyl functional group to a polymer structure of the coating.
Claim(s) 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US PGPub 2009/0263641 hereinafter MARTIN in view of Kwon US PGPub 2013/0284956 hereinafter KWON and BACHMANN as evidenced by Parylene And A-174 Silane by Sean Horn Diamond MT Conformal Coating hereinafter HORN as applied to claims 1, 9 and 15 further evidenced by Silane Coupling Agent Guide hereainfter GUIDE.
	As for claim 14, MARTEN teaches gamma-methacryloxypropyltrimethoxy Silane (paragraph 4, lines 1-8).
	GUIDE teaches that "Xis a hydrolysable group, typically, alkoxy, acyloxy, amine or chlorine" (page 2, line 5) where methoxy is a form of alkoxy.
	It is therefore inherent that MARTEN teaches wherein the adhesion promoter
comprises a hydrolysable functional group. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	As for claim 20, MARTEN teaches gamma-methacryloxypropyltrimethoxy Silane (paragraph 4, lines 1-8).
	GUIDE teaches that "Xis a hydrolysable group, typically, alkoxy, acyloxy, amine or chlorine" (page 2, line 5) where methoxy is a form of alkoxy.
	It is therefore inherent that MARTEN teaches wherein the adhesion promoter
comprises a hydrolysable functional group. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717